Citation Nr: 1519299	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  08-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for residuals of a left Achilles tendon injury.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard of Massachusetts from March 1966 to March 1972, including a period of ACDUTRA from March to July 1967 and a period of ACDUTRA or INACDUTRA on January 30, 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In November 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who has since retired from the Board; a transcript is of record.  The case was remanded by the Board for additional development in December 2010.  In a January 2015 letter, the Board offered the Veteran the opportunity to appear at another hearing before a Veterans Law Judge who would participate in the final decision.  In a response received in February 2015, he elected to waive his right to another hearing and requested that the Board consider his case on the evidence of record.  It has been reassigned to the undersigned.  

A September 2014 rating decision denied the Veteran entitlement to TDIU.  He submitted a timely notice of disagreement in December 2014, and a statement of the case (SOC) addressing the issue does not appear in the record.  38 C.F.R. § 20.201.  Therefore, the Board must remand the issue of entitlement to a TDIU rating pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As explained in the Introduction, a September 2014 rating decision denied the Veteran entitlement to TDIU.  The Veteran filed a timely NOD in December 2014.  He is, therefore, entitled to an SOC.  The current lack of an SOC with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's service-connected left ankle injury is currently evaluated as 20 percent disabling by analogy to Diagnostic Code 5284-5311 for foot injuries, other, and an injury of the Group XI muscle function.  

The Veteran was provided a VA examination in February 2011.  The examiner, who was asked to identify all of the muscle groups affected by the Veteran's service-connected ankle disability, found the Veteran's Group XI and Group XII muscles had been injured and noted atrophy of the medial gastroc muscles in the left lower leg and of the toe extensors.  An October 2013 private evaluation report indicates the Veteran had significant leg atrophy.  The Veteran was provided another VA examination in June 2014.  The examiner only identified the Group XI muscles as having been injured.  He found the Veteran did not have muscle atrophy.  Based on the foregoing, the Board finds a medical opinion is necessary to clarify the seemingly conflicting medical evidence.

In a December 2013 statement, the Veteran reported he had undergone VA physical therapy for his left ankle disability, but was terminated after the therapist determined it should not continue.  In a June 2014 statement, the Veteran reported that he had received VA physical therapy earlier in the year and requested that the records be obtained.  VA treatment records from June 2012 to November 2013 are associated with the record.  As outstanding VA treatment records could contain pertinent information and are constructively of record, they must be secured.  

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC to the Veteran that addresses the issue of entitlement to service connection for entitlement to TDIU.  The Veteran should be informed that he must file a substantive appeal in order to perfect his appeal of the issue to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.

2. Contact the Veteran and request him to identify all medical providers from whom he has sought treatment for his service-connected ankle disability and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. Obtain all of the Veteran's VA treatment records from between June 2006 to June 2012 and from November 2013 to the present relating to treatment for the Veteran's service-connected left ankle disability that have not been associated with the record, including records from the VA Central Western Massachusetts Healthcare System and Springfield, Massachusetts Community-Based Outpatient Clinic.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

4. Arrange to obtain a VA medical opinion (and examination if deemed necessary) to clarify the nature and severity of the Veteran's service-connected residuals of a left Achilles tendon injury.  The examiner should review the Veteran's file, assess the severity of the disability, and provide an opinion that responds to the following:

(a) What is considered unfavorable ankylosis of the ankle joint?  Of the following, which best described unfavorable ankylosis of the ankle joint: plantar flexions less than 30 degrees; plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees; or in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity?

(b) Does the Veteran have Group XII muscle injury related to his left Achilles tendon injury?  The examiner should consider and discuss as necessary the February 2011 VA examination report which found that Group XII muscles had been injured and the June 2014 VA examination report which indicated that only Group XI muscles had been injured.

The examiner must explain the rationale for all opinions.  

5. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to a rating in excess of 20 percent for residuals of a left Achilles tendon injury.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


